Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44259 Page 1 of 9




 1   Juanita R. Brooks (SBN 75934)/brooks@fr.com
     Seth M. Sproul (SBN 217711)/sproul@fr.com
 2   Frank Albert (SBN 247741)/albert@fr.com
     Joanna M. Fuller (SBN 266406)/jfuller@fr.com
 3   FISH & RICHARDSON P.C.
     12390 El Camino Real
 4   San Diego, CA 92130
     Phone: (858) 678-5070/ Fax: (858) 678-5099
 5   Attorneys for Apple Inc.
 6   David A. Nelson (pro hac vice)
     (Ill. Bar No. 6209623)
 7   davenelson@quinnemanuel.com
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 8   500 West Madison St., Suite 2450
     Chicago, Illinois 60661
 9   Telephone: (312) 705-7400
     Facsimile: (312) 705-7401
10   Attorneys for Qualcomm Incorporated
     [Additional counsel identified on signature page]
11
12                        UNITED STATES DISTRICT COURT
13
                       SOUTHERN DISTRICT OF CALIFORNIA
14
     QUALCOMM INC.,                       Case No. 3:17-cv-01375-DMS-MDD
15
                       Plaintiff,
16
          v.                              JOINT STIPULATION TO DISMISS
17                                        AND [PROPOSED] ORDER TO
                                          DISMISS
18 APPLE INC.,
19                     Defendant.
20
     AND RELATED COUNTERCLAIMS. Judge: Hon. Dana M. Sabraw
21
22
23
24
25
26
27
28   Joint Stipulation and [Proposed]          Case No. 3:17-CV-01375-DMS-MDD
     Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44260 Page 2 of 9




 1         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Procedure,
 2   Qualcomm Incorporated, Qualcomm Technologies Inc., and Apple Inc. (together,
 3   the “Parties”), by and through their respective counsel, hereby stipulate to dismissal
 4   with prejudice of all claims, counterclaims, and defenses in this action in
 5   consideration of a confidential settlement agreement between the Parties, with each
 6   party to bear their own attorneys’ fees and costs.
 7
 8
 9
10
11   Dated: April 22, 2019              Respectfully submitted,
12
                                  By: s/ Benjamin C. Elacqua
13                                    Juanita R. Brooks, SBN 75934, brooks@fr.com
14                                    Seth M. Sproul, SBN 217711, sproul@fr.com
                                      Frank Albert, SBN 247741, albert@fr.com
15                                    Joanna M. Fuller, SBN 266406, jfuller@fr.com
                                      Fish & Richardson P.C.
16                                    12390 El Camino Real
                                      San Diego, CA 92130
17                                    Phone: 858-678-5070 / Fax: 858-678-5099
18
                                        Ruffin B. Cordell, DC Bar No. 445801
19                                      pro hac vice, cordell@fr.com
                                        Lauren A. Degnan, DC Bar No. 452421
20                                      pro hac vice, degnan@fr.com
21                                      Fish & Richardson P.C.
                                        1000 Maine Avenue, S.W. Suite 1000
22                                      Washington, D.C. 20024
                                        Phone: 202-783-5070 / Fax: 202-783-2331
23
                                        Mark D. Selwyn, SBN 244180,
24                                      mark.selwyn@wilmerhale.com
25                                      Wilmer Cutler Pickering Hale and Dorr LLP
                                        950 Page Mill Road
26                                      Palo Alto, CA 94304
                                        Phone: 650-858-6000 / Fax: 650-858-6100
27
28   Joint Stipulation and [Proposed]       2       Case No. 3:17-CV-01375-DMS-MDD
     Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44261 Page 3 of 9




 1                                      William F. Lee, MA Bar No. 291960
                                        pro hac vice, william.lee@wilmerhale.com
 2                                      Joseph J. Mueller, MA Bar No. 647567
 3                                      pro hac vice, joseph.mueller@wilmerhale.com
                                        Timothy Syrett, MA Bar No. 663676
 4                                      pro hac vice, timothy.syrett@wilmerhale.com
                                        Sarah B. Petty, pro hac vice,
 5                                      sarah.petty@wilmerhale.com
                                        Jonathan W. Woodard, pro hac vice,
 6                                      jonathan.woodard@wilmerhale.com
 7                                      Louis W. Tompros, pro hac vice,
                                        louis.tompros@wilmerhale.com
 8                                      Bradley M. Baglien, pro hac vice,
                                        Bradley.baglien@wilmerhale.com
 9                                      Wilmer Cutler Pickering Hale and Dorr LLP
10                                      60 State Street
                                        Boston, MA 02109
11                                      Phone: 617-526-6000 / Fax: 617-526-5000
12                                      Nina S. Tallon, DC Bar No. 479481
                                        pro hac vice, nina.tallon@wilmerhale.com
13                                      Wilmer Cutler Pickering Hale and Dorr LLP
14                                      1875 Pennsylvania Avenue NW
                                        Washington, DC 20006
15                                      Phone: 202-663-6000 / Fax: 202-663-6363
16                                      William A. Isaacson, DC Bar No. 414788
17                                      pro hac vice, wisaacson@bsfllp.com
                                        Karen L. Dunn, DC Bar No. 1002520
18                                      pro hac vice, kdunn@bsfllp.com
                                        Boies, Schiller & Flexner LLP
19                                      1401 New York Avenue, N.W.
                                        Washington, DC 20005
20                                      Phone: 202-237-2727 / Fax: 202-237-6131
21
                                        Benjamin C. Elacqua, TX SBN 24055443
22                                      pro hac vice, elacqua@fr.com
                                        John P. Brinkmann, TX SBN 24068091
23                                      pro hac vice, brinkmann@fr.com
24                                      Fish & Richardson P.C.
                                        One Houston Center, 28th Floor
25                                      1221 McKinney
                                        Houston, TX 77010
26                                      Phone: 713-654-5300 / Fax: 713-652-0109
27
28   Joint Stipulation and [Proposed]              Case No. 3:17-CV-01375-DMS-MDD
     Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44262 Page 4 of 9




 1                                      Brian P. Boyd, GA SBN 553190
                                        pro hac vice, bboyd@fr.com
 2                                      Fish & Richardson P.C.
 3                                      1180 Peachtree St., NE, 21ST Floor
                                        Atlanta, GA 30309
 4                                      Phone: 404-892-5005 / Fax: 404-892-5002
 5                                      Attorneys for Defendant/Counterclaim Plaintiff
                                        APPLE INC.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Joint Stipulation and [Proposed]               Case No. 3:17-CV-01375-DMS-MDD
     Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44263 Page 5 of 9




 1   DATED: April 22, 2019                Respectfully Submitted,
 2
 3                                      By /s/ Michelle A. Clark
 4
                                          QUINN EMANUEL URQUHART &
 5                                        SULLIVAN, LLP
                                          David A. Nelson (pro hac vice)
 6                                        (Ill. Bar No. 6209623)
                                          davenelson@quinnemanuel.com
 7                                        Nathan A. Hamstra (pro hac vice)
                                          (Ill. Bar No. 6286325)
 8                                        nathanhamstra@quinnemanuel.com
                                          500 West Madison St., Suite 2450
 9                                        Chicago, Illinois 60661
                                          Telephone: (312) 705-7400
10                                        Facsimile: (312) 705-7401
11                                        Scott L. Watson (SBN 219147)
                                          scottwatson@quinnemanuel.com
12                                        Valerie A. Lozano (SBN 260020)
                                          valerielozano@quinnemanuel.com
13                                        Patrick T. Schmidt (SBN 274777)
                                          patrickschmidt@quinnemanuel.com
14                                        865 South Figueroa Street, 10th Floor
                                          Los Angeles, CA 90017
15                                        Telephone: (213) 443-3000
                                          Facsimile: (213) 443-3100
16
                                          Richard W. Erwine (pro hac vice)
17                                        (N.Y. Bar No. 2753929)
                                          richarderwine@quinnemanuel.com
18                                        Alexander Rudis (pro hac vice)
                                          (N.Y. Bar No. 4232591)
19                                        alexanderrudis@quinnemanuel.com
                                          51 Madison Avenue, 22nd Floor
20                                        New York, NY 10010
                                          Telephone: (212) 849-7000
21                                        Facsimile: (212) 849-7100
22                                        Sean S. Pak (SBN 219032)
23                                        seanpak@quinnemanuel.com
                                          Michelle A. Clark (SBN 243777)
24                                        michelleclark@quinnemanuel.com
                                          50 California Street, 22nd Floor
25                                        San Francisco, CA 94111
                                          Telephone: (415) 875-6600
26                                        Facsimile: (415) 875-6700

27
28   Joint Stipulation and [Proposed]           Case No. 3:17-CV-01375-DMS-MDD
     Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44264 Page 6 of 9




 1                                       JONES DAY
                                         Karen P. Hewitt (SBN 145309)
 2                                       kphewitt@jonesday.com
                                         Randall E. Kay (SBN 149369)
 3                                       rekay@jonesday.com
                                         John D. Kinton (SBN 203250)
 4                                       jkinton@jonesday.com
                                         Kelly V. O’Donnell (SBN 257266)
 5                                       kodonnell@jonesday.com
                                         4655 Executive Drive, Suite 1500
 6                                       San Diego, California 92121
                                         Telephone: (858) 314-1200
 7                                       Facsimile: (858) 345-3178
 8                                       Attorneys for Plaintiff and
                                         Counterclaim Defendants
 9                                       QUALCOMM INCORPORATED and
                                         QUALCOMM TECHNOLOGIES, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Joint Stipulation and [Proposed]        Case No. 3:17-CV-01375-DMS-MDD
     Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44265 Page 7 of 9




 1                              CERTIFICATE OF SERVICE
 2
           The undersigned hereby certifies that all counsel of record who are deemed to
 3
     have consented to electronic service are being served with a copy of this document
 4
     through the Court’s CM/ECF system pursuant to Local Rule 5.4(d).
 5
 6
     Dated: April 22, 2019                   /s/Michelle A. Clark
 7
 8
 9
                                  FILER’S ATTESTATION
10
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
11
     Policies and Procedures of the United States District Court of the Southern District
12
     of California, I certify that authorization for the filing of this document has been
13
     obtained from each of the other signatories shown above and that all signatories
14
     have authorized placement of their electronic signature on this document.
15
16
     Dated: April 22, 2019
17
                                          s/ Michelle A. Clark
18
19
20
21
22
23
24
25
26
27
28    Joint Stipulation and [Proposed]               Case No. 3:17-CV-01375-DMS-MDD
      Order to Dismiss
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44266 Page 8 of 9




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
     QUALCOMM INC.,                        Case No. 3:17-cv-01375-DMS-MDD
11
                      Plaintiff,
12
          v.                               [PROPOSED] ORDER TO DISMISS
13
14 APPLE INC.,
15                    Defendant.
16
     AND RELATED COUNTERCLAIMS. Judge: Hon. Dana M. Sabraw
17
18
19
20
21
22
23
24
25
26
27
28
     [Proposed] Order to Dismiss       1       Case No. 3:17-CV-01375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 750 Filed 04/22/19 PageID.44267 Page 9 of 9




 1         On April 17, 2019, the parties filed a joint stipulation to dismiss this action
 2   with prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1). Good cause
 3   appearing, the Court GRANTS the joint motion and DISMISSES WITH
 4   PREJUDICE this action in its entirety. Each party must bear their own attorneys’
 5   fees and costs. The Clerk of the Court is instructed to close the case.
 6
 7      IT IS SO ORDERED.
 8
      Dated:
 9
                                          Hon. Dana M. Sabraw
10
                                          United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [Proposed] Order to Dismiss                     Case No. 3:17-CV-01375-DMS-MDD
